      Case 3:20-cv-00055-DHB-BKE Document 10 Filed 10/20/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                      FOR THE SOUTHERN DISTRICT OF GEORGIA

                                     DUBLIN DIVISION

EARL LEWIS WEST,                               )
                                               )
              Plaintiff,                       )
                                               )
       v.                                      )           CV 320-055
                                               )
DEPUTY WARDEN OF SECURITY MR.                  )
GIBBONS; SERGEANT DANIEL                       )
GREENE; JOHN WILLIAMS; and CERT                )
OFFICER DANZY,                                 )
                                               )
              Defendants.                      )



            MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION


       Plaintiff, incarcerated at Johnson State Prison in Wrightsville, Georgia, commenced the

above-captioned case pro se and requested permission to proceed in forma pauperis (“IFP”).

On August 28, 2020, the Court directed Plaintiff to return his Prisoner Trust Fund Account

Statement and Consent to Collection of Fees forms within thirty days and advised Plaintiff all

prisoners, even those proceeding IFP, must pay the filing fee of $350.00 in full. 28 U.S.C.

§ 1915(b)(1). (See doc. no. 9.) Plaintiff was cautioned failure to respond would be an election

to have this case voluntarily dismissed without prejudice. (See id. at 3-4.) The time to respond

has passed, and Plaintiff has not submitted the IFP documents as required by the Court’s

August 28th Order. Nor has he provided the Court with any explanation why he has not

complied.
      Case 3:20-cv-00055-DHB-BKE Document 10 Filed 10/20/20 Page 2 of 2



       Plaintiff cannot proceed IFP unless he submits the requisite Trust Fund Account

Statement and consents to collection of the entire $350.00 filing fee in installments. Wilson

v. Sargent, 313 F.3d 1315, 1319, 1321 (11th Cir. 2002) (citing 28 U.S.C. § 1915). Plaintiff

has been warned that failing to return the necessary IFP papers would be an election to have

his case voluntarily dismissed.    As Plaintiff has neither fulfilled the requirements for

proceeding IFP, nor paid the full filing fee, the Court REPORTS and RECOMMENDS this

case be DISMISSED without prejudice and this civil action be CLOSED.

       SO REPORTED and RECOMMENDED this 20th day of October, 2020, at Augusta,

Georgia.




                                             2
